Citation Nr: 1215490	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-06 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.   


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel   







INTRODUCTION

The Veteran had active service from October 1986 to September 1991.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington, in which the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent disability rating, effective from June 24, 2005.  The Veteran disagreed with the rating assigned to his service-connected PTSD and subsequently filed a timely appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In a November 2009 decision, the Board concluded that the criteria for an initial rating in excess of 10 percent for PTSD had not been met.  The Veteran timely appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court vacated and remanded the Board's November 2009 decision pursuant to a Joint Motion for Remand (Joint Motion).  Copies of the Court's Order and the Joint Motion have been placed in the claims file.

In February 2011, the Board remanded this case for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.

In a February 2012 rating action, the RO increased the disability rating for the Veteran's service-connected PTSD from 10 percent to 30 percent disabling, effective from June 24, 2005.  








FINDING OF FACT

The Veteran's PTSD is manifested by anxiety, sleep disturbance, nightmares, depressed mood, anger, exaggerated startle response, and hypervigilance, and occupational and social impairment; the Veteran generally functions adequately without problems with speech, memory, judgment, or insight.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 2005, June 2009, and February 2011 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in June 2005, June 2009, and February 2011 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the June 2009 letter informed him about how VA determines effective dates and disability ratings, as required by Dingess.       

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in June 2005, prior to the appealed from rating decision, along with the subsequent notice provided in June 2009 and February 2011, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in July 2009 and February 2012 supplemental statements of the case (SSOC's) and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since the claim on appeal is a downstream issue from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The Board finds that the June 2005, June 2009, and February 2011 letters substantially satisfy the current notification requirements for the claim on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received VA examinations in April 2007 and May 2011, which were thorough in nature and adequate for the purposes of deciding this claim.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's psychiatric disability.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.


II. Factual Background

On June 24, 2005, the Veteran filed a claim of entitlement to service connection for PTSD.  The Veteran stated that he had served in Panama during Operation Just Cause.  He indicated that while he was in Panama, he participated in combat and saw dead people and mutilated animals.  According to the Veteran, due to his combat service, he developed PTSD.  He noted that his PTSD symptomatology included sleep problems, depression, anxiety, flashbacks, and anger. 

VA Medical Center (VAMC) outpatient treatment records, dated from August 2005 to December 2006, show that in August 2005, the Veteran sought psychiatric treatment.  He stated that while he was stationed in Panama, he was witness to traumatic injuries and death of civilians.  Due to the birth of his daughter, he separated from the military fairly abruptly and without medical/mental work-up.  According to the Veteran, he was diagnosed with PTSD in 1993 but did not seek follow-up treatment.  He indicated that he went on to be the custodial parent of his daughter after divorcing his first wife and marrying his second wife.  The Veteran noted that he worked for Homeland Security at the Sea Tac Airport.  He reported that he recently watched a documentary on television of the war in Panama which triggered his memories and exacerbated his PTSD symptomatology.  According to the Veteran, he experienced sleep disturbances with frequent waking, night sweats, nightmares, and depression.  He also stated that he was quick to anger and reclusive.  Upon mental status evaluation, the Veteran was alert and oriented.  His mood was dysthymic and he had a broad affect.  The Veteran's speech was normal and his thought process was linear and goal directed.  He denied any suicidal or violent ideations.  The Veteran's insight and judgment were good.  The diagnosis was the following: (Axis I) PTSD, provisional, and (Axis V) Global Assessment of Functioning (GAF) score of 60.    

Additional VAMC outpatient treatment records show that in February 2006, the Veteran was evaluated by D.E.S., Ph.D., Deputy Director of the PTSD Patient Care Line.  Dr. S. stated that the Veteran was anxious.  According to the Veteran, he had "very few friends" and he preferred to be alone.  The Veteran endorsed problems with anger and he also reported hypervigilance.  According to Dr. S., the Veteran appeared to meet all of the criteria for a PTSD diagnosis.  In April 2006, the Veteran was once again evaluated by Dr. S.  At that time, the Veteran stated that recently, his daughter chose to live with her biological mother rather than with him.  According to the Veteran, his parenting style had been somewhat strict and controlling.  Upon mental status evaluation, the Veteran's mood was anxious and depressed.  The diagnosis was the following: (Axis I) PTSD, chronic, and (Axis V) GAF score of 60.    

In April 2007, the Veteran underwent a VA examination which was conducted by QTC Services.  At that time, the examiner stated that the Veteran took Ambien to treat his PTSD.  According to the examiner, the Veteran's PTSD symptomatology included trouble sleeping, nightmares, anger, isolation, increased arousal, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  In regard to the Veteran's employment history, after his discharge, he worked at Material Management for seven years.  In addition, for the past five years, he had worked as a Mission Support Specialist with Homeland Security.  The Veteran had good relationships with his supervisors and co-workers.  The Veteran was married to his second wife and he had children with his first wife.  When describing the relationship with his spouse, he reported that the relationship was somewhat strained and required counseling due to anger and emotional distancing.  According to the Veteran, his first marriage ended in divorce due to those problems.    

Upon mental status evaluation, the Veteran's orientation was within normal limits and his appearance and hygiene were appropriate.  The Veteran's affect and mood were abnormal with depressed mood which occurred as often as 20 times per month.  Each episode of depressed mood lasted for one day.  The Veteran was emotionally labile; depressive moods were his worst problem.  Communication and speech were within normal limits.  In addition, concentration was within normal limits.  Panic attacks were absent and there was no suspiciousness present.  The  Veteran denied any history of delusions or hallucinations, and no delusions or hallucinations were observed.  Obsessional rituals were absent.  The Veteran's thought processes were appropriate and his judgment was not impaired.  Abstract thinking was normal and memory was within normal limits.  The Veteran denied any suicidal or homicidal ideations.  The examiner stated that according to the Veteran, his symptoms were gradually improving with medication and treatment.  The diagnosis was the following: (Axis I) PTSD, (Axis IV) problems related to combat, and (Axis V) GAF score of 70 to 75.  The examiner indicated that mentally, the Veteran did not have difficulty performing activities of daily living.      

By a May 2007 rating action, the RO granted service connection for PTSD.  The RO noted that the Veteran had submitted a certificate showing that he had participated in Operation Just Cause.  In addition, service records confirmed that his Military Occupational Specialty (MOS) was as a fire support specialist and that he received the Air Assault Badge.  Moreover, research of the Veteran's unit showed that it participated in combat while in Panama.  Thus, the RO concluded that although the Veteran did not receive any decorations conclusively indicating participation in combat, the aforementioned evidence supported his claim of combat participation.  The RO assigned a 10 percent disability rating under Diagnostic Code 9411, effective from June 24, 2005, for the Veteran's service-connected PTSD.

Additional VAMC outpatient treatment records, dated from May 2007 to February 2011, show intermittent treatment for the Veteran's PTSD.  In January 2008, it was noted that the Veteran continued to describe symptoms of anxiety and depression.  He also experienced sleep disturbance, anxiety, ruminations, and hypervigilance.  The Veteran was prescribed an antidepressant.  In July 2009, it was noted that the Veteran was divorcing his second wife.  In September 2010, it was reported that the Veteran's relationship with his son continued to improve.  The Veteran's thought content was organized and goal directed.  His affect was appropriate and unremarkable.  There was no evidence of excessive agitation or restlessness, and there were no psychotic symptoms.  There was no evidence of suicidal ideations or dangerousness to others.  The GAF score was 65.  

In May 2011, a VA examination was conducted.  The examiner stated that he had reviewed the Veteran's claims file.  The Veteran had been undergoing psychotherapy since 2006.  The examiner indicated that recently, the Veteran had been arrested for driving under the influence (DUI) of alcohol.  It was his second time being arrested for a DUI.  The examiner reported that the Veteran was currently working at the Homeland Security Agency as a program support specialist.  Although his current position did not involve being a supervisor, he had previously worked in a supervisory position at the Homeland Security Agency.  The Veteran did not report losing any time from work for psychological reasons other than attending his treatment sessions, which were usually around two times per month.  According to the Veteran, his work was going well and he generally enjoyed it.  He stated that he shared joint custody of his 16 year-old son with his ex-wife and that he had his son every other week-end.  The Veteran indicated that he lived alone in an apartment and was able to perform all activities of daily living.  He noted that he had disturbed sleep.  At times, the Veteran had nightmares as often as twice or more a week although the frequency varied.  In general, the Veteran tried to avoid military reminders.  The examiner reported that the Veteran's social life and emotional responsiveness appeared somewhat impaired.  The Veteran was totally estranged from his daughter from his first marriage.  However, the Veteran's relationship with his son appeared to be good and he worked hard at maintaining it.  Until recently, the Veteran spent a good deal of time drinking alcohol.  The Veteran did not describe distinct interference with concentration, either in the workplace or elsewhere.  He stated that at times, he had a startle response to sudden, unexpected loud noises.  The examiner noted that the Veteran did not, however, endorse full symptoms of hypervigilance.       

Upon mental status evaluation, the Veteran was neatly dressed and very well groomed.  He related easily to the examiner with good eye contact.  The Veteran was well oriented to time, place, and person, and to the purpose of the examination.  He showed no signs of a significant acquired organic cognitive deficit such as memory gaps, nonlinear thinking or lack of focus.  No inappropriate behavior was seen at any time during the examination and the Veteran's mood appeared to be euthymic.  The Veteran presented no suicidal or homicidal ideations and did not appear to present a danger to himself or others.  There were no signs of psychotic processes such as hallucinations, delusions, inappropriate affect or loosened associations.  He clearly had good communications and he showed no inappropriate behavior.  The diagnosis was the following: (Axis I) PTSD, chronic, of mild severity; alcohol dependence, in early, full remission following arrest; depressive disorder not otherwise specified, (Axis IV) psychosocial and environmental problems, including residuals of Panama combat involvement and related life events, recent arrest for DUI, financial concerns, and ongoing residual problems from divorce and childcare issues, and (Axis V) GAF score of 59 to 61 over the last six months.  The examiner stated that the GAF score represented the fluctuation between mild and moderate symptomatology, although without wide swings in either direction.  The examiner indicated that the Veteran's symptoms showed some degree of social impact as reflected in his failed marriages, revolving around irritability, emotional numbing, etc.  However, the social impact had not "spilled over" into the industrial sphere where the Veteran had held essentially ongoing employment since leaving the military except for a one-year period of attending community college.  The Veteran had never failed to report to work and he did not report diminution in his effectiveness or efficiency.    

In a February 2012 rating action, the RO increased the disability rating for the Veteran's service-connected PTSD from 10 percent to 30 percent disabling, effective from June 24, 2005.  


III. Analysis

Disability ratings are determined by the application of VA's SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified in 38 C.F.R. Part 4 (2011), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

As the Veteran has taken issue with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board must evaluate the relevant evidence since June 24, 2005.  

The Veteran's service-connected PTSD is currently assigned a 30 percent evaluation in accordance with the criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  This rating contemplates PTSD manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Veteran maintains that his current rating does not adequately address the symptomatology of his PTSD.  He states that he has sleep problems, depressed mood, anger, and an exaggerated startle response.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  Symptoms, however, must be viewed in conjunction with the objective medical evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Upon a review of the rating criteria in relation to the evidence, the Board finds that the Veteran's disability picture is best characterized by the currently assigned 30 percent disability rating, and that there is a preponderance of evidence against the claim for an initial rating in excess of 30 percent for PTSD.  

In this case, the evidence shows that the Veteran has been oriented to person, time, and place.  He experiences anxiety, sleep disturbance, nightmares, depressed mood, anger, exaggerated startle response, and hypervigilance.  However, this evidence does not demonstrate that the Veteran's PTSD results in such impairment with reduced reliability and productivity as to warrant a 50 percent rating.  The Veteran does not have a circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, or impairment of short- or long-term memory to the point that he can only remember highly learned material or forgets to complete tasks.  In the Veteran's April 2007 VA (QTC) examination, his speech was within normal limits and panic attacks were absent.  In addition, his memory was within normal limits.  Moreover, in the May 2011 VA examination, he had good communications and showed no signs of memory gaps.  The Board also notes that the Veteran's PTSD does not impair his judgment or abstract thinking, or difficulty in establishing and maintaining effective work and social relationships to the degree contemplated by the 50 percent rating.  Indeed, it is the criteria for the 30 percent rating that specifically refers to disturbances akin to those experience by the Veteran, such as problems with mood, anxiety, sleep impairment, etc., and the criteria for the 50 and 70 percent ratings specifically refer to manifestations beyond what the Veteran experiences.   

In this case, the Board recognizes that the Veteran has been divorced twice and is estranged from his daughter.  However, he has a good relationship with his son and shares custody of him with his ex-wife.  In addition, as noted by the examiner from the Veteran's May 2011 VA examination, while the Veteran's PTSD symptomatology has had a degree of social impact as reflected in his failed marriages, revolving around irritability, emotional numbing, etc, such symptomatology has had little to no impact on his ability to work.  The Veteran has held essentially ongoing employment since leaving the military.  In addition, he has worked in supervisory positions and has had good relationships with his own supervisors and co-workers.  Furthermore, he has not missed any work due to his PTSD, with the exception of leaving work in order to attend his treatment sessions.         

The Board recognizes that in a VA Form 21-4138, Statement in Support of Claim, dated in August 2005, the Veteran stated that he had "suicidal feelings."  However, other than this one statement, the Veteran has repeatedly denied suicidal ideations.  VAMC outpatient treatment records show that in August 2005 and September 2010, the Veteran denied any suicidal ideations.  In addition, in the April 2007 VA (QTC) examination, the Veteran denied any suicidal or homicidal ideations.  Moreover, in the May 2011 VA examination report, the examiner stated that the Veteran presented no suicidal or homicidal ideations.      

In regard to the Veteran's GAF scores, his scores have ranged from 59 to 75, with most of his scores falling between 59 and 65.  As defined in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual (DSM- IV), a GAF score of 51 to 60 reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  In addition, a GAF score of 61 to 70 is defined as some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  In the May 2011 VA examination report, the examiner characterized the Veteran's PTSD as mild to moderate.

In light of the above, the Board concludes that an initial disability rating in excess of 30 percent is not warranted at any time since the initial grant of service connection.  See Fenderson, 12 Vet. App. at 125-26.  Accordingly, the Board concludes that there is a preponderance of evidence against the Veteran's claim for an evaluation in excess of 30 percent for PTSD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply; therefore, the claim for a higher initial evaluation must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV. Extraschedular Rating

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2011).  Here, the rating criteria reasonably describe the Veteran's symptoms and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As discussed above, the schedular criteria for a higher rating have not been shown.

The record does not reflect that the Veteran has required any hospitalizations for his PTSD.  There is also no indication in the record that the psychiatric disorder markedly interferes with his employment or daily activities, beyond what is contemplated in the rating schedule.  In fact, the Veteran has worked continually throughout the appeal period and has not missed any work due to his PTSD, other than leaving for scheduled appointments.  In sum, there is no indication in the record that the average industrial impairment from this disability would be in excess of that contemplated by the 30 percent rating; it is not impractical to apply the regular schedular standards.  Thus, a referral for an extra-schedular rating is not warranted.



ORDER

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder is denied.   



____________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


